Citation Nr: 1804121	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus.

3.  Entitlement to service connection claim for an acquired psychiatric disorder.

4.  Entitlement to service connection claim for tinnitus.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a rating in excess of 30 percent for epididymitis.

7.  Entitlement to a compensable evaluation for left hydrocelectomy residual scars.   


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 decision of the Buffalo, New York Regional Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for (i) an acquired psychiatric disorder, (ii) tinnitus, (iii) COPD, (iv) hypertension, and (v) sleep apnea; and increased rating claims for (vi) epididymitis, and (vii) left hydrocelectomy residual scars are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.







FINDINGS OF FACT

1.  In a June 1977 rating decision, the RO found there was insufficient evidence to relate the Veteran's acquired psychiatric disorder to service, he withdrew his appeal of the decision, and no new and material evidence was received within one year of the decision.  

2.  Evidence associated with the claims file since the June 1977 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the service connection claim for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  

3.  In an April 2007 rating decision, the RO found there was insufficient evidence to relate the Veteran's tinnitus to service, and he did not appeal the decision nor was new and material evidence received within one year of the decision.  

2.  Evidence associated with the claims file since the April 2007 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the service connection claim for tinnitus, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1977 rating decision, initially denying the Veteran's service connection claim for an acquired psychiatric disorder, is final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2015); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2.  The criteria to reopen the service connection claim for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2015); 38 C.F.R. §§ 3.156, 20.1100 (2016).   

3.  The April 2007 rating decision, initially denying the Veteran's service connection claim for tinnitus, is final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2015); 38 C.F.R. §§ 3.156, 20.1100 (2016).

4.  The criteria to reopen the service connection claim for tinnitus are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2015); 38 C.F.R. §§ 3.156, 20.1100 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran used VA Form 21-526EZ to file a Fully Developed Claim in June 2014.  The requisite notice was attached to that form.  Thus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In May 2015, the Veteran sought to reopen respective service connection claims for tinnitus and an acquired psychiatric disorder.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Acquired Psychiatric Disorder Claim

A June 1977 rating initially denied the Veteran's service connection claim for an acquired psychiatric disorder (characterized as a nervous condition including secondary to a service connected disability), based on service treatment records, post-service treatment records, and the Veteran's statements.  Specifically, the RO determined that any diagnosed acquired psychiatric disorder was not of service origin.  The Veteran appealed the decision but at his August 1977 Board hearing he withdrew the appeal and new and material evidence was not received within one year of the decision; thus, the June 1977 decision became final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

Since the June 1977 RO decision became final, additional evidence has been associated with the claims folder.  The evidence includes more detailed competent statements from the Veteran that, solely for the purposes of evaluating the new and material aspect of his claim he experiences psychiatric symptomatology related to service.  See Justus, 3 Vet. App. at 512-513.  The medical evidence of record also includes additional medical evidence, including a September 2009 VA psychiatric treatment record indicating the Veteran was being evaluated for psychiatric symptomatology that was, at least in part, due to his period of service.  

This evidence is "new" in that it was not before agency decision makers at the time of the June 1977 final denial of the service connection claim for an acquired psychiatric disorder, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of the Veteran has a current acquired psychiatric disorder(s) related to service or that relates to unestablished facts necessary to substantiate the claim.  This evidence is presumed credible solely for the purposes of reopening, and raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the service connection claim for an acquired psychiatric disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Tinnitus Claim

A December 2006 rating decision initially denied the Veteran's service connection claim for tinnitus, based on service treatment records, post-service treatment records, and the Veteran's statements.  At this time, the RO determined that the evidence did not support a finding that the disability was of service origin.  In April 2007, prior to this determination becoming final, additional relevant post-service treatment records, medical statements, and statements from the Veteran were received and the RO again denied the claim on the merits on the same basis.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the decision and new and material evidence was not received within one year of the decision; thus, the April 2007 decision became final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

Since the April 2007 decision became final, additional evidence has been associated with the claims folder.  The evidence includes the Veteran's statements that he experienced tinnitus symptomatology of a gradually increasing severity since sustaining in-service acoustic trauma(s).  See Justus, 3 Vet. App. at 512-513.  

This evidence is "new" in that it was not before agency decision makers at the time of the April 2007 final denial of the service connection claim for tinnitus, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of the Veteran has tinnitus related to service or that relates to unestablished facts necessary to substantiate the claim.  This evidence is presumed credible solely for the purposes of reopening, and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the respective service connection claim for tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The service connection claim for an acquired psychiatric disorder is reopened; to this extent, the appeal is granted.

The service connection claim for tinnitus is reopened; to this extent, the appeal is granted.


REMAND

Having reopened the respective service connection claims for an acquired psychiatric disorder and tinnitus, VA has a duty to assist in the development of the claims, by conducting appropriate medical inquiry.  The evidence confirms that the Veteran has currently diagnosed acquired psychiatric and tinnitus disabilities, but the record does not contain an adequate etiological opinions.  Thus, the Board must remand the reopened claims to afford the Veteran appropriate examinations and relevant etiological opinions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

The medical evidence of record also confirms the Veteran has currently diagnosed hypertension, COPD, and sleep apnea.  Thus, VA has an obligation to provide the Veteran adequate VA examinations and to obtain adequate etiological opinions.  McLendon, 20 Vet. App. at 83.

A review of the record indicates that the Veteran receives regular sleep apnea, epididymitis, and hydrocelectomy residual scar(s) treatment; however, relevant VA treatment records dated since June 2016 have not been associated with the claims folder.  Further, medical evidence also suggests that the Veteran also receives private treatment for the aforementioned disabilities, but the record does not reflect sufficient efforts to obtain relevant, reasonably identified, and likely outstanding private treatment records.  Thus, the Board must remand the appeal to permit VA to make the necessary attempts to obtain relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Finally, in light of the number of likely relevant outstanding records at this time, VA must also afford the Veteran contemporaneous VA examinations, with respect to his epididymitis and left hydrocelectomy residual scars increased rating claims.  See 38 C.F.R. § 4.16(a); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Thus, the Board must remand the appeals. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify all sources of private psychiatric, tinnitus, COPD, hypertension, epididymitis, and hydrocelectomy residual scar(s), and sleep apnea treatment, hospitalization or evaluation, since separation, including from private physicians Dr. Polachek and Dr. Wasserman.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA psychiatric, tinnitus, COPD, hypertension, epididymitis, and hydrocelectomy residual scar(s), and sleep apnea treatment or hospitalization records, dated since June 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all acquired psychiatric pathology present, if any, specifically diagnosing or ruling out posttraumatic stress disorder (PTSD).  

If a diagnosis of PTSD is warranted, the examiner is to opine whether it is at least as likely as not that the condition is related to any claimed in-service stressor(s).  

As to each diagnosed condition other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefor.

(D) is aggravated by service-connected disabilities or medication taken therefore.

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

3. After receipt of all additional records, schedule the Veteran for an appropriate VA tinnitus examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all tinnitus pathology present, if any.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including reported in-service acoustic trauma(s).

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefor.

(D) is aggravated by service-connected disabilities or medication taken therefore.

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA COPD and sleep apnea examination(s).  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all respiratory pathology present, if any, specifically diagnosing or ruling out COPD and sleep apnea.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service.

(B) was caused by any service-connected disability or medication taken therefor.

(C) is aggravated by service-connected disabilities or medication taken therefore.

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

5.  After receipt of all additional records, schedule the Veteran for an appropriate VA hypertension examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all hypertension pathology present, if any.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefor.

(D) is aggravated by service-connected disabilities or medication taken therefore.

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

6.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination to ascertain the nature, extent, and severity of his epididymitis.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  Any tests or studies deemed necessary should be conducted and the results reported in detail.  

The examiner should list all symptoms, manifestations, or residuals attributable to the Veteran's diagnosed epididymitis, including any other urological disability.  The examiner should also report whether the disability manifests in urinary incontinence.  

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's report of relevant symptomatology, and set forth a complete rationale for all findings and conclusions.

7.  After receipt of all additional records, schedule the Veteran for an appropriate VA skin examination to ascertain the nature, extent, and severity of his left hydrocelectomy residual scars.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  Any tests or studies deemed necessary should be conducted and the results reported in detail.  

The examiner is asked to address the following:

(A) Identify the total number of left hydrocelectomy residual scars.

(B) With each identified scar, note the location and size of the scar, and whether the identified scar is superficial, painful, unstable, or both.

(C) The examiner should specifically identify the nature and severity of any nerve involvement. 

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's report of relevant symptomatology, and set forth a complete rationale for all findings and conclusions.

8.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

9.  Then, the Veteran's claims must be readjudicated, based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


